Citation Nr: 1033975	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disability, 
to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1967.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, and a low back 
disability, to include degenerative disc disease of the lumbar 
spine, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was initially 
demonstrated years after service, and has not been shown by the 
evidence of record to be causally related to the appellant's 
active service.

2.  The medical evidence of record fails to establish that 
bilateral tinnitus is etiologically related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in August 2006 fully satisfied the duty to notify 
provisions for the hearing loss and tinnitus claims.   38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Dingess/Hartman at 490.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a May 2009 audiological examination to 
obtain an opinion as to whether any hearing loss or tinnitus 
found in the examination was related to service.  The opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The claims file was reviewed.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability.  Here, the audiologist elicited 
information concerning the functional effects of the Veteran's 
hearing loss, noting that he had difficulty hearing on the 
telephone and that family members complained about his inability 
to hear.  In essence, the record adequately addresses the overall 
picture of the functional effects presented by the Veteran's 
hearing loss over the course of the appeal.  Therefore, the Board 
finds that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are adequately 
addressed by the record.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Applicable Law

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis, hearing loss, or tinnitus becomes manifest 
to a degree of 10 percent or more within one year from the date 
of termination of such service , such diseases shall be presumed 
to have been incurred in or aggravated by service, even though 
there is no evidence of such diseases during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).  

III. Analysis

A. Hearing Loss Disability

The appellant contends that he has bilateral hearing loss as a 
result of in-service exposure to hazardous noise.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant was evaluated in a VA audiological examination in 
May 2009.  In the evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
25
40
LEFT
40
40
50
40
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  The 
May 2009 VA examiner diagnosed the appellant with mild to 
moderate sensorineural hearing loss in both ears.  Pursuant to 
the standard set forth in 38 C.F.R. § 3.385, the record 
establishes that the appellant has a current bilateral hearing 
loss disability for VA purposes.  Therefore, the Board finds that 
the first element of a service connection claim, that of a 
current disability, has been met for his hearing loss claim.

In evaluating the second element of service connection, that of 
in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§ 3.303(a) provide that due consideration shall be given to the 
places, types, and circumstances of a veteran's service as shown 
by his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  The appellant claims that his hearing 
loss was caused by exposure to loud noise in service.  His Form 
DD 214 indicates that he spent one year in Vietnam as an 
infantryman.  In the May 2009 VA examination, the appellant 
reported that he was exposed to the noise of artillery fire in 
service.  Based on this history, the Board finds the appellant 
was likely exposed to loud noise in-service.  However, for 
service connection to be granted, competent evidence must show 
that the appellant has a current chronic disability that is at 
least as likely as not attributed to service.  

The appellant's service treatment records fail to show any 
complaints or findings indicative of hearing loss.  The appellant 
underwent an examination for induction into service in October 
1965.  In the evaluation, pure tone thresholds, in decibels, 
converted from American Standards Associates (ASA) units to 
reflect the current International Standards Organization (ISO) 
and American National Standards Institute (ANSI) standard, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
15
LEFT
30
10
10
-
5

The report indicates that the appellant had some degree of 
hearing loss in his left ear at the time of entry into service.  
See Hensley, 5 Vet. App. 157.  However, he did not have a hearing 
loss disability as defined in 38 C.F.R. § 3.385.  

The appellant's service treatment records are entirely negative 
for any complaint, treatment, or diagnosis of hearing loss.  The 
appellant underwent another hearing examination at the time of 
his separation from the service in August 1967.  In the 
evaluation, pure tone thresholds, in decibels, converted from 
American Standards Associates (ASA) units to reflect the current 
International Standards Organization (ISO) and American National 
Standards Institute (ANSI) standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

The results of the audiometric test indicate the appellant did 
not have hearing loss at the time of his separation from service.  
Notably, these findings show lower puretone thresholds than those 
at service entry.

After service, the first record of hearing loss in the claims 
folder is the appellant's claim for entitlement to service 
connection for hearing loss.  A December 2005 private medical 
record from F.A., M.D., reflected that the appellant had a 
cleansing of his ear canals.  The appellant claimed his hearing 
was impeccable, but his wife complained about his difficulty in 
hearing words spoken from a distance.  The appellant denied this 
observation.    

The appellant is competent to comment on his symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
appellant may also report whether his symptoms have been 
continuous since service.  As noted above, the December 2005 
private medical record indicated that the appellant reported 
having impeccable hearing at that time.  Further, he has not 
asserted that he has had hearing loss since service.  As the 
appellant's statements do not establish continuity of 
symptomatology, the Board must evaluate whether the evidence 
demonstrates a nexus between the current hearing loss and 
tinnitus and his exposure to loud noise in service.               

In the May 2009 VA examination, the VA examiner opined that it 
was less likely as not that the appellant's hearing loss was the 
result of military service.  The VA examiner's opinion was based 
on her review of the claims folder and the appellant's report of 
his history.  The VA examiner noted that there was no evidence of 
diagnosis of, or treatment for, hearing loss until the 
appellant's 2007 claim.  The Board finds the VA examiner's 
opinion to be highly probative based on the review of the claims 
folder, audiological examination, and the special qualification 
of the examiner as an audiologist.  

The appellant has expressed a belief that he has bilateral 
hearing loss that is causally related to active service and that 
such hearing loss should be service-connected.  The appellant's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  See 
Jandreau, 492 F.3d at 1377.  However, the Board notes that 
hearing loss is not, in the Board's opinion the type of disorder 
which is susceptible to lay opinion concerning etiology.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if 
the appellant were competent to provide an opinion as to the 
etiology of a disorder which is typically confirmed through 
diagnostic studies, the Board finds that the probative value of 
any such opinion is outweighed by that of the May 2009 examiner, 
who has more education, training and experience in evaluating the 
etiology of hearing loss disorders than the appellant.

The Board finds that a preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss.  The 
evidence does not support a finding that there was a nexus 
between the appellant's current hearing loss and his exposure to 
loud noise in service.  The appellant's separation examination of 
August 1967 indicated that he did not have hearing loss when he 
left the service.  There is no documentation of hearing loss in 
the record until his July 2006 claim.  Further, the appellant 
denied having hearing loss as recently as the December 2005 
private medical record.  Although the Board has considered the 
appellant's contention that his hearing loss is related to 
exposure to noise in service, the Board finds the VA examination 
and service treatment records to be more probative.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for hearing loss.  
Hearing loss, as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In order for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within one year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  The evidence of record does not establish any 
clinical manifestations of bilateral hearing loss within the 
applicable time period.  Inasmuch, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the May 2009 VA 
audiological examination, the appellant has current bilateral 
hearing loss disability for VA purposes.  However, the Board 
finds the evidence does not support a finding that the 
appellant's bilateral hearing loss was caused by his service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
appellant's claim for service connection for hearing loss.  
Consequently, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

b. Tinnitus

The appellant contends that he has tinnitus as a result of in-
service exposure to hazardous noise.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

The May 2009 VA audiological examination reflected that the 
appellant reported having intermittent, bilateral tinnitus.  
Therefore, the Board finds that the first element of a service 
connection claim, that of a current disability, has been met for 
his tinnitus claim.

In evaluating the second element of service connection, that of 
in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§ 3.303(a) provide that due consideration shall be given to the 
places, types, and circumstances of a veteran's service as shown 
by his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  In the May 2009 VA examination, the 
appellant reported that the initial onset of tinnitus was 
following exposure to the sound of artillery fire on ranges while 
in service.  Based on this history, the Board finds the appellant 
was likely exposed to loud noise in service.  

The appellant's service treatment records fail to show any 
complaints or findings indicative of tinnitus.  The appellant 
underwent an examination for induction into service in October 
1965.  The report indicated the appellant's ears were normal and 
did not make any reference to tinnitus.  In an October 1965 
Report of Medical History, the appellant denied having a history 
of ear, nose or throat trouble.   

The appellant's service treatment records are entirely negative 
for any complaint, treatment, or diagnosis of tinnitus.  The 
appellant underwent another examination at the time of his 
separation from the service in August 1967.  The examination 
report indicated the appellant's ears were normal.  In an August 
1967 Report of Medical History, the appellant denied having a 
history of ear, nose or throat trouble. 

After service, the first reference to tinnitus in the claims 
folder is the appellant's claim for entitlement to service 
connection for tinnitus.  As noted above, in the December 2005 
private medical record, the appellant claimed his hearing was 
impeccable and made no references to tinnitus.  

The appellant is competent to comment on his symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
appellant may also report whether his symptoms have been 
continuous since service.  The appellant contends that he has had 
tinnitus since service.  However, although he is competent to 
report his tinnitus symptomatology, the Board finds that his 
contention is not credible.  There is no medical evidence of 
record of tinnitus since service.  The Board acknowledges that 
the absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, but that such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  The appellant did not seek treatment for tinnitus 
in service or report having tinnitus at the time of his discharge 
from service.  In the December 2005 private medical record, the 
appellant discussed his hearing loss and did not indicate he had 
any problems.  It is logical that he would have mentioned 
tinnitus if he had been continuously experiencing it since 
service.  Thus, the Board finds that the appellant's contention 
that he has had tinnitus since service is less than credible.
 
In the May 2009 VA examination, the VA examiner opined that it 
was less likely as not that the appellant's tinnitus was the 
result of military service.  The VA examiner's opinion was based 
on her review of the claim folder and the appellant's report of 
his history.  The VA examiner noted that there was no evidence of 
diagnosis of, or treatment for, tinnitus until the appellant's 
2007 claim.  The Board finds the VA examiner's opinion to be 
highly probative based on the review of the claims folder, 
audiological examination, and the special qualification of the 
examiner as an audiologist.  

The appellant has expressed a belief that he has tinnitus that is 
causally related to active service, and that such tinnitus should 
be service-connected.  Tinnitus is not, in the Board's opinion 
the type of disorder which is susceptible to lay opinion 
concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Even if the appellant were competent to 
provide an opinion as to the etiology of a disorder, the Board 
finds that the probative value of any such opinion is outweighed 
by that of the May 2009 examiner, who clearly has more education, 
training and experience in evaluating the etiology of tinnitus 
than the appellant.

The Board finds that a preponderance of the evidence is against a 
grant of service connection for tinnitus.  The evidence does not 
support a finding that there was a nexus between the appellant's 
current tinnitus and his exposure to loud noise in service.  The 
appellant's separation examination of August 1967 indicated that 
he did not have tinnitus when he left the service.  There is no 
documentation of tinnitus in the record until his July 2006 
claim.  The Board finds that the appellant's assertion that he 
has had tinnitus since service is not credible.  Although the 
Board has considered the appellant's statements that his tinnitus 
is related to exposure to noise in service, the Board finds the 
VA examination and service treatment records to be more 
probative.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for tinnitus.  The 
evidence of record does not establish any clinical manifestations 
of tinnitus within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Inasmuch, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the May 2009 VA 
audiological examination, the appellant has a current tinnitus 
disability for VA purposes.  However, the Board finds the 
evidence does not support a finding that the appellant's tinnitus 
was caused by his service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Accordingly, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for tinnitus.  Consequently, the benefit-of-the-doubt 
rule is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that further development is required before the 
Board can make a decision on the issues of entitlement to service 
connection for a low back disability, to include degenerative 
disc disease of the lumbar spine, and an acquired psychiatric 
disability, to include PTSD.

The appellant is also seeking service connection for an acquired 
psychiatric disability, to include PTSD.  He contends that he has 
PTSD as a result of his service in Vietnam.  The claim for PTSD 
has been recharacterized as a claim for service connection for an 
acquired psychiatric disability, to include PTSD, in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based upon its 
review of the appellant's claims folder, the Board finds there is 
a further duty to assist the appellant with his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In his August 2006 claim, the appellant reported that he had 
PTSD, flashbacks and nightmares.  An August 2006 statement from 
his wife reflected that he had nightmares about Vietnam and 
sudden outbursts of anger.  The appellant's DD Form 214 reflects 
that the appellant served in Vietnam for one year as a light 
infantryman.  In a stressor statement received in October 2006, 
the appellant stated that that he saw soldiers killed in two 
separate incidents while he was on patrol.  In an October 2007 
notice of disagreement, he reported that he still experienced 
night sweats and flash backs about his friends who were killed in 
Vietnam.  He stated that the whole tour was stressful and there 
were other incidents of men getting killed.  The appellant 
indicated the incidents took place between April 1965 and April 
1966.  In August 2007, the RO issued a formal finding of lack of 
information required to verify stressors in connection to the 
PTSD claim.  

VA recently amended its PTSD regulations by adding a new 
paragraph (3) to 38 C.F.R. § 3.304(f) stating that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist or contract equivalent confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

The Board finds that the appellant's claimed stressor is related 
to fear of hostile military activity and consistent with the 
places, types and circumstances of his service.  The appellant 
has not been seen for a VA examination.  In McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that medical evidence 
which suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits may trigger VA's 
duty to provide a medical opinion.  As the appellant has 
described symptoms of PTSD and has provided a stressor indicating 
that the symptoms may be linked to service, the Board finds that 
the case must be remanded for a VA examination.   

Additionally, the Board notes that the claims file does not 
contain the appellant's complete service personnel records and 
the RO did not request information about the appellant's unit to 
verify the stressors.  As the case is being remanded, it would be 
useful if the appellant's complete service personnel records and 
unit records are obtained.

The appellant was seen in August 2007 for a VA examination to 
determine whether he had a current back disability, to include 
degenerative disc disease, that was related to service.  The VA 
examination reflects that the appellant had arthritis of the 
lumbosacral spine.  The VA examiner noted that the claims folder 
was not available for review.  Although the VA examiner correctly 
stated that the appellant had a back injury in service and a back 
injury in 2001, the VA examiner noted that the appellant's 2001 
back injury did not require medical treatment.  In fact, July 
2001 private treatment records reflect that the appellant was 
seen by a chiropractic physician.  A July 2001 X-ray report 
indicated the appellant had lumbar spondylosis with disc 
degeneration at all levels.  Additionally, a June 1967 service 
treatment record indicated the appellant was treated for mid-back 
pain from an old strain.  A July 1967 service treatment record 
indicated that he had a back injury.  In the August 1967 Report 
of Medical history upon discharge from service, the appellant 
reported having recurrent back pain.  As the August 2007 VA 
examiner did not review the claims folder, which included 
evidence of a back injury in service, the Board finds the report 
does not constitute an adequate medical opinion for the purpose 
of determining the etiology of the appellant's low back 
disability.  The issue must be remanded for a VA opinion that 
includes a review of all pertinent evidence in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's complete service 
personnel records.  If no records are 
available, the claims folder must indicate 
this fact.

2.  Obtain unit records for Company B, 2nd 
Battalion, 502nd infantry regiment between 
April 1965 and April 1966.  If no records 
are available, the claims folder must 
indicate this fact.

3.  Following completion of the above, 
schedule the appellant for a VA psychiatric 
examination to determine the following:

*	Identify all psychiatric conditions, to 
include PTSD, as defined by DSM-IV.  
Conduct all testing and evaluation 
needed to make this determination.  

*	Determine whether it is at least as 
likely as not that any diagnosed 
conditions, to include PTSD, were 
caused by service and/or secondary to 
the appellant's service, to include the 
appellant's claimed stressors and/or 
his fear of hostile military activity. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, 
the clinician should explain why a 
definitive opinion cannot be provided.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims 
folder and this fact should be noted in the 
accompanying medical report.

4.  Request a medical opinion on whether it 
is at least as likely as not that the 
appellant has a low back disability, to 
include degenerative disc disease, that is 
etiologically related to his military 
service.  The VA clinician is requested to 
provide a thorough rationale for any opinion 
provided.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, 
the clinician should explain why a 
definitive opinion cannot be provided.  

5. Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for an acquired psychiatric disability, to 
include PTSD, and a low back disability, to 
include degenerative disc disease of the 
lumbar spine.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claim, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


